187 F.3d 1007 (9th Cir. 1999)
AMERICAN RIVERS; PACIFIC RIVERS COUNCIL; OREGON NATURAL RESOURCES COUNCIL; WATERWATCH OF OREGON; and FRIENDS OF THE EARTH, Petitioners, UNITED STATES DEPARTMENT OF INTERIOR, Petitioner-Intervenor,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent, EUGENE WATER AND ELECTRIC BOARD, Respondent-Intervenor.OREGON DEPARTMENT OF FISH AND WILDLIFE, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,EUGENE WATER AND ELECTRIC BOARD, Respondent-Intervenor.
No. 98-70084, No. 98-70079
U.S. Court of Appeals for the Ninth Circuit
Argued and Submitted January 13, 1999Filed August 11, 1999

1
NOTE:   SEE AMENDED OPINION OF JANUARY 14, 2000 ON 201 F.3d 1186